DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including first and second surfaces opposing each other and third and fourth surfaces connecting the first and second surfaces; a plurality of internal electrodes disposed inside the ceramic body and exposed to the first and second surfaces, the plurality of internal electrodes each having one end exposed to the third or fourth surface; and first and second side margin portions disposed on sides of the internal electrodes exposed to the first and second surfaces, wherein: the first and second side margin portions and the ceramic body include a base material main component including barium (Ba) and titanium (Ti) and a subcomponent, a dielectric composition of the first and second side margin portions is different from a dielectric composition of the ceramic body, wherein the first and second side margin portions comprise at least one of sodium (Na) and lithium (Li) as a subcomponent, and wherein a content of manganese (Mn) included in the first and second side margin portions is higher than a content of manganese (Mn) included in the ceramic body,
Specifically, The prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first and second side margin portions comprise at least one of sodium (Na) and lithium (Li) as a subcomponent, and wherein a content of manganese (Mn) included in the first and second side margin portions is higher than a content of manganese (Mn) included in the ceramic body” in combination with the other claim limitations. 

Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic body including first and second surfaces opposing each other and third and fourth surfaces connecting the first and second surfaces; a plurality of internal electrodes disposed inside the ceramic body and exposed to the first and second surfaces, the plurality of internal electrodes each having one end exposed to the third Page 39Atty. Docket No. 123193-8243-US or fourth surface; and first and second side margin portions disposed on sides of the internal electrodes exposed to the first and second surfaces, wherein: the first and second side margin portions and the ceramic body include a base material main component including barium (Ba) and titanium (Ti) and a subcomponent, the first and second side margin portions and the ceramic body include a first subcomponent including at least one of manganese (Mn) , vanadium (V) , chromium (Cr) , iron (Fe) , nickel (Ni), cobalt (Co) , copper (Cu) , and zinc (Zn) as a subcomponent, and the content of Mn included in the first and second side margin portions is higher than the content of Mn included in the ceramic body, and wherein the first and second side margin portions comprise at least one of sodium (Na) and lithium (Li) as a subcomponent.
Specifically, The prior art fails to teach or make obvious, alone or in combination, the limitation of “the content of Mn included in the first and second side margin portions is higher than the content of Mn included in the ceramic body, and wherein the first and second side margin portions comprise at least one of sodium (Na) and lithium (Li) as a subcomponent” in combination with the other claim limitations. 


Cited Prior Art

Mizuno (US 2018/0061575) teaches relevant art in Fig. 3.
MASUNARI et al (US 2015/0340156) teaches relevant art in Fig. 1-6.
Ono et al (US 2017/0301471) teaches relevant art in Fig. 1-4.
TANAKA et al (US 2018/0240598) teaches relevant art in Fig. 2-8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848